HOBSON, Judge.
Appellant Woodruff appeals a judgment and sentence upon his plea of guilty to the crime of breaking and entering an automobile, contending that the sentence imposed is invalid. We agree.
The trial judge sentenced Woodruff to 90 days in the county jail to be followed by three years probation. This was contrary to the authority granted by § 948.01(4) F. S.
In Williams v. State, Fla.App.3rd 1973, 280 So.2d 518, it was pointed out that the language of § 948.01(4) F.S. makes it clear that in order to impose a valid term of probation under said section the trial court must withhold imposition of a portion of the sentence imposed upon the defendant.
The cause is remanded to the trial court for resentencing in light of the provisions of §§ 948.01(4) and 922.051 F.S. and in accordance with the rationale expressed in Hults v. State, Fla.App.2d 1975, 307 So.2d 489. See, Harrell v. State, Fla.App.2d 1975, 308 So.2d 51.
Sentence vacated and cause remanded.
McNULTY, C. J., and GRIMES, J., concur.